_
1
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RASHID A. EL MALIK,
Claimant-Appellant,
V.
ERIC K. SKINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2012-7041 `
Appeal from the United States C0urt of Appeals for
Veterans Claims in case no. 10-2013, Judge William A.
Mo0rrnan.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves for a 21-day
extension of time, until February 13, 2012, to file his
brief Rashid A. El Malik moves for expedited briefing
and decision
The case will be placed on the next available calendar
after the briefing is completed

EL MALIK V. DVA 2
Accordingly,
IT ls ORDERED THAT:
(1) The Secretary’s motion for an extension of time is
granted. No further extensions will be granted
(2) El Malik’s motion is denied.
FOR THE COURT
FEB 07 mm 131 Jan H01~ba1y
Date J an Horbaly
Clerk
cc: Rashid A. El Ma1ik
S
steven M~ M"‘€"’1`» ES°1~ us c0uai:iJ'Fl.Eal¢=?l=»EA1sF0n
me renew cmcurr
FEB 0 7 2012
JAN HORBALY
CLERK